NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2062
                                       ___________

                                   GLEN M. FALLIN,
                                                Appellant

                                             v.

          PENNSYLVANIA DEPARTMENT OF TRANSPORTATION;
    KURT J. MYERS, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS
       DEPUTY SECRETARY FOR DRIVER AND VEHICLE SERVICES;
           ALLEN D. BIEHLER, INDIVIDUALLY; DEBORA LITTLE
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 1-14-cv-02427)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 5, 2017

              Before: FISHER, RESTREPO and SCIRICA, Circuit Judges

                            (Opinion filed: January 12, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Glen M. Fallin challenges the orders of the District Court dismissing his complaint

on statute of limitations grounds and declining to reconsider that ruling. We will affirm.

                                              I.

       Fallin filed suit under 42 U.S.C. § 1983 against the Pennsylvania Department of

Transportation and several of its former officials and employees (collectively,

“PennDOT”). His claims arose from PennDOT’s alleged failure to register a trailer that

he used to haul goods for a trucking company that he owned.

       According to Fallin’s allegations, he attempted to register the trailer in May of

2007 and believed he had done so. When he later attempted to deliver goods to a military

base in December of 2007, however, military personnel turned him away because

PennDOT’s database did not show his trailer as registered. Fallin’s efforts to rectify the

situation led a PennDOT employee to provide him with forms that he was “unable to

understand.” (ECF No. 1 at 7-8 ¶ 18.) Fallin encountered a second problem when, in

April of 2008, a police officer detained him for approximately two hours, again on the

basis of PennDOT’s alleged failure to register the trailer.

       Fallin did not allege that he took any further action regarding the registration for

over four and a half years until, on December 21, 2012, he visited a PennDOT office,

reviewed his file, and spoke with a supervisor. According to Fallin, his file contained no

record of PennDOT having notified him that his registration had failed, and the

supervisor told him that PennDOT does not provide such notice.

       Fallin filed his complaint two years and one day later. Fallin alleged that
                                              2
PennDOT deprived him of due process by failing to provide him with notice of the

failure of his registration and a meaningful opportunity to be heard on that issue. He

asserted claims for monetary damages against the individual defendants and claims for

declaratory and injunctive relief against PennDOT itself.

       PennDOT filed a motion to dismiss Fallin’s complaint under Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure. PennDOT argued both that Fallin

lacked standing and that his claims are barred by the two-year statute of limitations that

applies to § 1983 claims arising in Pennsylvania. See Kach v. Hose, 589 F.3d 626, 634

(3d Cir. 2009). The District Court did not address the issue of standing, but it agreed that

Fallin’s complaint is barred by the statute of limitations and dismissed it on that basis.

Fallin filed a motion for reconsideration and requested leave to amend his complaint,

which the District Court denied. Fallin now appeals.1

                                             II.

       Dismissal of a complaint on statute of limitations grounds is appropriate when the


1
  Although the District Court did not address the issue of standing, we have an
independent obligation to examine our jurisdiction. See Anthony v. Council, 316 F.3d
412, 416 (3d Cir. 2003). Having done so, we are satisfied that Fallin’s allegations of
injury meet the requirements of Article III. See id. PennDOT raised several arguments
below based on certain of Fallin’s allegations regarding licensing and the assignment of
claims. Those issues do not undermine the existence of Article III standing in this case.
Cf. Sprint Commc’ns Co. v. APCC Servs., Inc., 554 U.S. 269, 274-75 (2008). Thus, the
District Court had jurisdiction under 28 U.S.C. § 1331, and we have jurisdiction under 28
U.S.C. § 1291. We exercise plenary review over the dismissal of a complaint under Rule
12(b)(6). See Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220 (3d Cir. 2011). We
review the denial of reconsideration and leave to amend for abuse of discretion, but we
review underlying legal determinations de novo. See id.
                                             3
defense is apparent on the face of the complaint. See Stephens v. Clash, 796 F.3d 281,

288 (3d Cir. 2015). We agree with the District Court that such is the case here. As the

District Court explained, Fallin clearly was aware of his injuries by April of 2008 at the

very latest because he knew at that time that PennDOT had neither registered his trailer

nor provided him notice of that fact. Thus, Fallin’s claims accrued at least by April of

2008, see Kach, 589 F.3d at 634, and the two-year statute of limitations expired in April

of 2010, over four and a half years before Fallin filed suit.

       Fallin does not contest that he knew of his alleged injuries in April of 2008.

Instead, he argues that he did not know the cause of those injuries until later and that,

under the discovery rule, his claims did not accrue until them. See id. at 635, 642. Fallin

argues that he did not know that PennDOT never sent him notice until he reviewed his

file and spoke with a PennDOT supervisor on December 21, 2012. According to Fallin,

although he knew before then that he had not received notice, he did not know that

PennDOT had not provided notice and instead had assumed that PennDOT did but that he

either did not receive it or had overlooked it. Thus, he argues, his claims did not accrue

until he actually learned the cause of his alleged injuries on December 21, 2012.

       PennDOT argues that, even if that were true, Fallin’s complaint remains untimely

because he spoke with the PennDOT supervisor on December 21, 2012, the two-year

statute of limitations as measured from that date expired on December 21, 2014, and

Fallin did not file his complaint until one day later on December 22, 2014. December 21,

2014, however, was a Sunday. Under both federal and Pennsylvania law, and with
                                              4
exceptions not relevant here, statutory time limits that would expire on a non-business

day are deemed to continue running until the next business day. See Fed. R. Civ. P.

6(a)(1)(C); 1 Pa. Cons. Stat. § 1908. Thus, Fallin’s complaint would be timely if his

arguments concerning the discovery rule had merit.

       Unfortunately for him, they do not. Application of the discovery rule requires that

a plaintiff exercise reasonable diligence in discovering his or her injury and its cause.

See Kach, 589 F.3d at 642. That means that a plaintiff must “exhibit[] those qualities of

attention, knowledge, intelligence and judgment which society requires of its members

for the protection of their own interests and the interests of others.” Id. (quotation marks

omitted). In this case, Fallin knew in April of 2008 that his trailer was not registered and

that he had not received notice of that fact. Fallin, however, did not take any further

action regarding his registration until speaking with the PennDOT supervisor over four

and a half years later on December 21, 2012. That is not reasonable diligence.

       Fallin raises three arguments to the contrary, but they lack merit. First, he argues

that he was entitled to rely on the presumption of regularity afforded to the performance

of official duties. See Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 174

(2004). According to Fallin, this presumption entitled him to assume—apparently

indefinitely—that PennDOT had sent him constitutionally adequate notice until he

happened to learn otherwise. We are not persuaded. The discovery rule requires

reasonable diligence. Applying the presumption of regularity in this manner would

require no diligence, even as to an injury of which the plaintiff already is aware. Fallin
                                              5
has cited no authority applying the presumption of regularity to relieve a plaintiff of the

burden of exercising reasonable diligence for statute of limitation purposes, and we are

aware of none.

       Second, Fallin argues that it was improper for the District Court to infer at the

pleading stage that he actually could have done anything during the four and a half year

period to discover that PennDOT never sent him notice. We disagree. Fallin alleges that

he ultimately learned of the lack of notice by going to a PennDOT office, reviewing his

file, discovering that his file contained no record of notice being sent, and asking a

PennDOT supervisor about that issue. Fallin does not allege any reason why he could not

have taken those steps years before. He also alleges no reason to believe that, if he had,

they would not have yielded the same result.

       Finally, Fallin argues that the District Court, on reconsideration, should have

allowed him to amend his complaint by adding allegations concerning a previous

conversation that he had with a different PennDOT supervisor. Fallin submitted with his

motion for reconsideration a proposed amendment to his complaint and requested leave

to amend. The District Court declined to consider his new allegations on the ground that

Fallin could have raised them before and that previously available evidence does not

warrant reconsideration. Even if the District Court should have approached the issue




                                              6
somewhat differently,2 any error in that regard was harmless because Fallin’s proposed

amendment would have been futile. See Burtch, 662 F.3d at 231.

       According to Fallin’s new allegations, he spoke with a different PennDOT

supervisor about the failure of registration approximately two years before he spoke with

the supervisor on December 21, 2012. (ECF Nos. 24 at 8; 24-2 at 1 ¶ 33.) Fallin alleges

that this different supervisor “stated or indicated” that a notice of the failure of

registration “had been issued.” (ECF No. 24-2 at 2 ¶ 33.) Fallin also alleges that he did

not inquire into the notice any further at that time. (Id.). Fallin did not provide any other

details regarding this alleged conversation, such as what prompted it.

       Fallin nevertheless claims that this conversation suggests that he could not have

done anything to discover the lack of notice during the four and a half year period.

Again, we disagree. Fallin does not allege that he attempted to review his file at the time

of this conversation as he did in December of 2012. He also does not allege that he asked

the different supervisor anything about the notice. To the contrary, he alleges that he did

not inquire into that issue. Thus, this conversation does not reasonably suggest that he

could not have discovered the lack of notice before December of 2012.


2
 The District Court arguably should have addressed the propriety of amendment by
considering the factors relevant to amendment under Rule 15 of the Federal Rules of
Civil Procedure together with the standard for altering or amending a judgment under
Rule 59(e). See Burtch, 662 F.3d at 230-31. Of course, the point remains that Fallin—
who is a sophisticated litigant—did not raise his new allegations before final judgment
despite being on notice of the statute of limitations issue from PennDOT’s motion to
dismiss.

                                               7
       Fallin does not argue that this conversation with a different supervisor supports

application of the discovery rule in any other way, and it does not. This conversation

occurred approximately two and a half years after Fallin indisputably was aware of his

alleged injury in April of 2008, and Fallin does not allege that he took any action

regarding the registration during that time. And even after that conversation with a

different supervisor, approximately two more years passed before Fallin reviewed his file

and spoke with a supervisor in December of 2012. Fallin does not argue that the different

supervisor’s statements constituted fraudulent concealment or otherwise dissuaded him

from inquiring further, as indeed they did not. Thus, even with these new allegations,

Fallin’s failure to exercise the reasonable diligence required for the discovery rule would

have remained apparent on the face of his complaint. See Stephens, 796 F.3d at 288.

                                            III.

       For these reasons, we will affirm the judgment of the District Court.




                                             8